Title: To John Adams from Edward Everett, 16 September 1820
From: Everett, Edward
To: Adams, John


				
					My dear Sir,
					Cambridge Sept. 16. 1820.—
				
				It would be making a poor return for Your Kindness in Communicating to me Mr. Jefferson’s remarkably interesting letter, to enter into a Criticism of it: the rather as I ought to be grateful for his doing me the honor of expressing his general assent to the remarks in the Review of the Report of the Virginia University. Without therefore entering into a disrespectful discussion of the particulars, to which he has excepted, I beg leave Merely to say of the word neologism, which is used in the Review, & which Mr. Jefferson justly remarks to be as destitute of authority as sparse or grade, that it was printed in Italics expressly to indicate it to be a foreign word. For the rest, I doubt not I should agree with Mr. J. in his theoretical views of the necessity of enriching A language by the adoption of New terms: the difficulty is, in practice, to put a barrier to the licence of private innovation.—The Greek language was undoubtedly at some stage or other extremely liberal in its coinage; but when Once fixed, there was a very jealous severity in adhering to old prescriptions: So much so that not only was the language fixed as Greek—but as the language of the Stage, of the Courts, of the Academies; and a Word might be in very good repute in a tragedy, which a philosopher would not use—I rely on Your generosity & Mr. J’s to excuse my freedom. Could You prevail on him to employ a little of his noble & learned leisure, in searching the pages of our North American Review, We should soon Cease to have necessity to defend them against Criticism.—I have the honor to be, / Dear Sir, / With Greatest Veneration, / Your faithful humble Servant, 
				
					Edward Everett.
				
				
			